              Case 20-11943-JTD        Doc 37-1     Filed 02/09/21      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         OF THE DISTRICT OF DELAWARE


  In re:                                           Chapter 7

  ARANDELL KENTUCKY, LLC,                          Case No. 20-11943 (JTD)

                             Debtor.               Hearing Date: 3/2/21 @ 1:00 p.m.
                                                   Objection Deadline: 2/23/21 @ 4:00 p.m.


             NOTICE OF CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER
              APPROVING SETTLEMENT OF ESTATE CLAIMS AGAINST
                       STAG INDUSTRIAL HOLDINGS, LLC
                      PURSUANT TO FED. R. BANKR. P. 9019


       PLEASE TAKE NOTICE that David W. Carickhoff, Chapter 7 Trustee (the “Trustee”) for

the bankruptcy estate of the above-captioned debtor has filed the Chapter 7 Trustee’s Motion for

an Order Approving Settlement of Estate Claims Against STAG Industrial Holdings, LLC Pursuant

to Fed. R. Bankr. P. 9019 (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be made in

writing and filed with the United States Bankruptcy Court for the District of Delaware, 824 Market

Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”), on or before February

23, 2021 by 4:00 p.m. (ET) (the “Objection Deadline”). At the same time, you must also serve a

copy of the response upon the undersigned counsel to the Trustee so that the response is received

on or before the Objection Deadline.

       PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, a hearing on the

Motion will be held on March 2, 2021 @ 1:00 p.m. (ET) before the Honorable John T. Dorsey,

United States Bankruptcy Judge.
              Case 20-11943-JTD      Doc 37-1    Filed 02/09/21   Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that if no objection is timely filed in accordance

with the procedures set forth above, the Bankruptcy Court may enter an order without further

notice or hearing.

 Dated: February 9, 2021
                                           /s/ David W. Carickhoff
                                           David W. Carickhoff (No. 3715)
                                           300 Delaware Ave., Suite 1100
                                           Wilmington, DE 19801
                                           Tel: (302) 777-4350
                                           Fax: (302) 777-4352
                                           Email: dcarickhoff@archerlaw.com

                                           Chapter 7 Trustee

220321622v1
